DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on September 28, 2022 is acknowledged.  The traversal is on the ground(s) that the examiner mischaracterized the invention.  This is not found persuasive because the examiner did not mischaracterize the invention.  Applicant is claiming ethanol and ethanol is a compound of known structure.  The recitation of the particular peaks detected by the GC would be peaks of an ethanol mixture and would depend on the method by which the ethanol mixture is prepared. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 and its dependents are rejected because the term “characterized”, as it appears in claim 1, is unconventional U.S. claim language.  Applicant should amend the claim with the use of the conventional terms comprising, consisting of, or consisting essentially of. 
 	Claim 9 is rejected because there is no mention of a substrate in the previous claims nor is there any reference to anything that sets forth the use of a substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lynd (US 5258293).
  	Lynd teaches a method of continuously producing ethanol from lignocellulosic substrates is provided. The method involves providing a suitable microbial system within a reaction vessel and adding fermentable substrate to the reactor to form a reaction mixture (see abstract).  As the reaction proceeds, there results within the reaction vessel the formation of at least three clearly defined zones. The uppermost zone in the reaction vessel is a gaseous region while the intermediate zone comprises a clarified liquid containing the produced ethanol (see col. 1, lines 67 through col. 2, lines 1-4),  Lynd meets the limitations of the claims other than the differences that are set forth below.
 	Lynd does not teach that the GC/MS analysis of the ethanol of his invention has at least one peak with a retention time as set forth in the claims, nor does Lynd teach from where the peaks are derived or their concentrations.  However, no unobviousness is seen in these differences because ethanol has a specific chemical formula and the prior art teaches that ethanol of this specific chemical formula is produced in his method. It is the examiner’s position that the ethanol of the instant claims is not patentably distinct by virtue of its method of production. Notwithstanding, the prior art cited teaches ethanol derived from waste sources (see col. 7, lines 24-28) and as such it would be reasonable to expect that the ethanol would possess the claimed GC/MS analysis or in the least overlap the retention times of the instantly claimed features. No evidence has been presented to establish that  the properties of the ethanol of the instant claims will materially differ from the ethanol of the cited prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17426019/20221103